Comstock, C. J.
I concur in the conclusion reached, but am of the opinion that the estate devised to Mellie E. Loch is a determinable fee.
*308Roby, J.
“A conditional fee is one which restrains the fee to some particular heir to the exclusion of others.” 2 Blackstone’s Comm. (Cooley’s ed.), *110; 4 Kent’s Comm. (14th ed.), *11.
The estate devised to Mellie Lock was a fee. It may he of perpetual duration. 1 Washburn, Real Prop. (6th ed.), §162. It is liable to he determined by an event expressed in the instrument creating it, and is therefore a determinable fee. 1 Washburn, Real Prop. (6th ed.), §§164-112; 2 Blackstone’s Comm. (Cooley’s ed.), *109; 4 Kent’s Comm. (14th ed.), *9; Pulse v. Osborn (1903), 30 Ind. App. 631.
The estate of Mellie Lock is subject to a conditional limitation, dependent upon her death before she arrives at the age of forty years. 1 Washburn, Real Prop. (6th ed.), §165.
I do not understand that the statute against perpetuities (§3382 Burns 1901, §2962 R. S. 1881) is applicable to the provisions of this will. I therefore concur in the reversal of the judgment, placing my concurrence exclusively upon the propositions above stated.